DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Applicant’s cancellation of claim 16 in response to the rejection under 35 U.S.C. 112, rejection with respect to the same has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Herdeg (US PGPUB 2006/0005132; hereinafter “Herdeg”) in view of .
Claim 1: (Currently Amended)
Herdeg teaches a computing device, the computing device comprising:
a hardware processor (Fig. 6: Processing Unit 610);
a memory, comprising instructions, which when performed by the hardware processor, cause the hardware processor to perform operations comprising (Fig. 6: Memory 620 and Software 680. [0130] “The memory 620 stores software 680 implementing the smart recording tools and techniques.”):
receiving, at a recorder application, an indication of an operation from an electronic document application, the indication of the operation indicating a context dependent reference to an object in the electronic document application and indicating the operation was performed on the object by the electronic document application ([0044] “A UI Recording and Playback Framework (‘UI RPF’).” [0046] “the framework 100 receives recorded steps or other macro information in recorded step tokens from applications such as word processor 115, spreadsheet 116, and photo editor 117 … the applications 115, 116, 117 pass the internally recorded actions as tokens to the framework 100 through the smart UI recording and playback module 110.” [0048] “the application converts the recorded user activity events into tokens. The contents of these tokens are defined in Visual Basic for Applications (‘VBA’) or in some other language or object model used by the application,” wherein the “tokens” are the “indication of an operation”.); and
in response to the detecting, generating within the recorder application a first line of code, wherein the first line of code is configured to, when played back by the recorder application, cause a variable of the recorder application to be set to reference of the object ([0050] “In addition to recording macro and UI data, the framework 100 may produce playback code that replicates the recorded activity and/or encapsulates data that allows other software to replicate the recorded activity.” [0057] “Recorded steps are only limited by the limitations of an application's native recording environment. For example, if an application permits a user to declare variables in a macro, those variables may be recorded and tokenized.” [0073] “The generated code may be edited… to change variables… and other programming instructions to the code.” [0092] “The tool optionally converts 340 the tokens it receives to code such as a script in which the tokens are embedded. For example, the tool uses a code generation mechanism as described above.”).

With further regard to Claim 1, Herdeg does not teach the following, however, Harm teaches:
generating within the recorder application a second line of code that accesses the object by referencing the variable ([0063] “when a user's JavaScript code executes: var doc=google.spreadsheets.create(‘my new doc’) … The script executor internally wraps this object into a NativeJavaObject wrapper, and returns it to the variable "doc" above.” [0068] “The wrapped service creator 212 may … inject the wrapped services 210 into the script executor's 208 execution environment where the user can, for example, define and execute macros”).


With further regard to Claim 1, Herdeg in view of Harm and Neumann does not teach the following, however, Neumann teaches:
wherein the reference is a context dependent reference to the object, the context dependent reference dependent on a context of the electronic document application ([0058] “At block 320, the system retrieves the accessible role for the component identified with respect to the mouse/cursor position. The accessible role can be retrieved by, for instance, calling the method ‘getAccessibleRole( ),’ from within the accessible context for the identified component. In addition, the accessible context for a component can provide the name and/or description for that component, and those values may be returned by appropriate methods included in the accessible context for the component.”);
detecting, within the recorder application, the context dependent reference ([0059] “The record can be used to store information about the identified components, including information that can be used to replay events in order to test the components … The record can comprise information including (without limitation) the accessible context and/or identity of the component, the accessible role of the component, the properties of the component and/or methods associated with the component, and/or information about the recording of the event, including without limitation any 
 the reference to the variable in the second line of code independent of the context of the electronic document application ([0068] “the properties of the returned object can be manually modified (block 365), e.g., by presenting a window to the user showing the properties that may be modified and/or by saving the returned object to a file and/or database record” [0069] “At this point, one or more method(s) associated with the identified components (and, in particular, the objects with accessibility contexts matching those of the identified components) may be called by the test API (block 360) to replay an event associated with that component.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Herdeg in view of Harm and Neumann with the context dependent reference as taught by Neumann in order “to test the software application and/or identified components under a great variety of operating circumstances” (Neumann [0059]).

Claim 2: (Currently Amended)
Herdeg in view of Harm and Neumann teaches the computing device of claim 1, and Herdeg further teaches the operations further comprising:
receiving, at the recorder application, a second indication of a second operation from the electronic document application, the second indication of the second operation indicating the second operation was performed within the electronic document 

With further regard to Claim 2, Harm further teaches wherein
the second operation indicating generation of a second object within the electronic document application ([0004] “The interface may operate by generating an object for each service with which a macro needs to communicate and defining an access method for each object.”); and
generating within the recorder application a third line of code, wherein the third line of code is configured to, when played back by the recorder application, causes the second object to be generated within the electronic document application and a second variable to be set to a context dependent reference to the second object within the recorder application ([0063] “when a user's JavaScript code executes: var doc=google.spreadsheets.create(‘my new doc’) … The script executor internally wraps this object into a NativeJavaObject wrapper, and returns it to the variable "doc" above.” [0068] “The wrapped service creator 212 may … inject the wrapped services 210 into 

Claim 3: (Currently Amended)
Herdeg in view of Harm and Neumann teaches the device of claim 1, and Herdeg further teaches the operations further comprising:
receiving a second indication of a second operation from the electronic document application, the second indication of the second operation indicating the second operation was performed within the electronic document application and the second operation indicating the context dependent reference to the object within the electronic document application ([0046] “the framework 100 receives recorded steps or other macro information in recorded step tokens from applications such as word processor 115, spreadsheet 116, and photo editor 117 … the applications 115, 116, 117 pass the internally recorded actions as tokens to the framework 100 through the smart UI recording and playback module 110.” [0048] “the application converts the recorded user activity events into tokens. The contents of these tokens are defined in Visual Basic for Applications (‘VBA’) or in some other language or object model used by the application,” wherein the ‘second indication of a second operation’ is received in the same manner as the ‘first indication of a first operation’.).

With further regard to Claim 3, Harm further teaches wherein the instructions further cause the processor to perform operations comprising: 


Claim 4:
Herdeg in view of Harm and Neumann teaches the device of claim 1, and Herdeg further teaches wherein the operation is a user interface operation of the electronic document application, and wherein receiving an operation from an electronic document application further comprises:
receiving an event, the event comprising the operation ([0048] “When user activity recorded through an application's internal recording mechanism is in turn recorded by the UI RPF through the smart interface, the application converts the recorded user activity events into tokens.”).

Claim 5: (Currently Amended)
computing device of claim 1, and Herdeg further teaches the operations further comprising:
generating a globally unique identifier or a universally unique identifier; and assigning the globally unique identifier or the universally unique identifier to the name of the variable ([0010] “The unique identifier (persistent ID) provides easy access to individual UI elements so that the functionality of a program hosting UI elements can be programmed and tested, and so that a particular UI element can be identified to other program modules.”).

Claim 8: (Currently Amended)
Herdeg in view of Harm and Neumann teaches the computing device of claim 1, and Harm further teaches wherein the object is a table, a sheet, or a chart ([0029] “The service interface 102 can store data objects, such as Java objects 106a and 106b or third party data objects. Java objects 106a and 106b may represent models that can be defined for the different services that are exposed to the end user, such as manipulating spreadsheets, fetching web content, sending emails, accessing their calendar, uploading blog posts, translating text, etc.” [0063] “The spreadsheet server creates the new spreadsheet and returns its key in the response to the remote procedure call. The macro server creates a new Java object representing the newly created spreadsheet, containing the new key.”).

Claim 9: (Currently Amended)
computing device of claim 1, and Harm further teaches wherein the operation indicates activation or selection of the object within the electronic document application, and the operations further comprising:
generating the first line of code and the second line of code to refrain from including code that recites activating or selecting the object ([0033] “a wrapper can provide a layer of security for a provider and/or an end user. For example, the service interface 102 includes a security layer 110a that can wrap the Java object 106a. The security layer 110a is additional code that surrounds the macro code itself, for instance, not allowing the macro code to run unless positive actions are taken by the user.” [0066] “The quota wrapper may call or use a quota service that keeps track of how many times a given user causes an operation to be performed. The method may fail, for example, if the user is over quota; if not, it again passes it down to the next layer. The quota for a user may be measured across a set time period, such as a day, a week, or a month, and may reset or decrement at periodic points in time,” wherein the generated first and second lines of code include code that recites a “quota wrapper” method and as such refrains from including code which directly activates or selects the associated object.).

Claim 10: (Currently Amended)
Herdeg in view of Harm and Neumann teaches the computing device of claim 1, and Harm further teaches wherein the electronic document application is a spreadsheet application and the operations further comprising:

fetching names of sheets, tables, and a selected sheet in a workbook of the spreadsheet application; and storing the names of the sheets, tables, and the selected sheet ([0070] “JavaScript code such as: … may open an existing spreadsheet (e.g., a spreadsheet called ‘MyOtherDoc’) and copy the value of cell A1 from the current spreadsheet to cell B2 of the new spreadsheet.” [0142] “At step 464, keys are returned that are necessary for further execution. These keys may include, for example, inputs provided by the user or parameters passed by the application itself. The ‘keys’ returned from a target application (e.g., a spreadsheet application) may identify any items whose state may have changed as a result of the given command. For example, a command INSERT_SHEET may result in a new sheet being the ‘current’ sheet. The macro may have other commands (e.g., getActiveSheet) that are operable to reflect the new, current sheet.”).

Claim 12: (Currently Amended)
Herdeg in view of Harm and Neumann teaches the computing device of claim 1, and Harm further teaches wherein the code is JavaScript ([0069] “The object's public methods may be reflected as Java objects into the JavaScript programming environment and may be made available for macros.” [0070] “For example, JavaScript code such as:…”).


Herdeg in view of Harm and Neumann teaches the device of claim 1, and Harm further teaches wherein the second line of code uses an application program interface (API) to perform the operation on the object within the electronic document application ([0060] “Java objects representing the programmatic API for different server-side applications can be constructed, and can be wrapped in a capability-based security wrapper, and become programmer-visible wrapped services (or ‘beans’).” [0138] “At the initial stages of macro execution, objects are created at step 456 for the APIs corresponding to the application(s) associated with the macro. Such objects may represent objects needed to execute the macro.”).

Claim 14: (Currently Amended)
Herdeg in view of Harm and Neumann teaches the computing device of claim 1, and Harm further teaches wherein the operation is a first operation of a sequence of operations ([0102] “The systems here may also permit a user to record a macro by instantiating a macro recorder, carrying out a number of actions that are tracked by the macro recorder, and saving a representation of those actions that the user can later invoke for automatic execution of the actions.”).

Claim 15: (Currently Amended)
Herdeg teaches a computer-readable storage medium that stores instructions for execution by one or more processors of a computing device, the instructions to configure the one or more processors to perform operations comprising ([0132] “The 
receiving, at a recorder application, an indication of an operation from an electronic document application, the indication of the operation indicating a context dependent reference to an object in the electronic document application and indicating the operation was performed on the object by the electronic document application ([0044] “A UI Recording and Playback Framework (‘UI RPF’).” [0046] “the framework 100 receives recorded steps or other macro information in recorded step tokens from applications such as word processor 115, spreadsheet 116, and photo editor 117 … the applications 115, 116, 117 pass the internally recorded actions as tokens to the framework 100 through the smart UI recording and playback module 110.” [0048] “the application converts the recorded user activity events into tokens. The contents of these tokens are defined in Visual Basic for Applications (‘VBA’) or in some other language or object model used by the application,” wherein the “tokens” are the “indication of an operation”.); and
in response to the detecting, generating within the recorder application a first line of code, wherein the first line of code is configured to, when played back by the recorder application, causes a variable of the recorder application to be set to the context dependent reference of the object ([0050] “In addition to recording macro and UI data, the framework 100 may produce playback code that replicates the recorded activity and/or encapsulates data that allows other software to replicate the recorded activity.” [0057] “Recorded steps are only limited by the limitations of an application's native recording environment. For example, if an application permits a user to declare 

With further regard to Claim 15, Herdeg does not teach the following, however, Harm teaches:
generating within the recorder application a second line of code that accesses the object by referencing the variable ([0063] “when a user's JavaScript code executes: var doc=google.spreadsheets.create(‘my new doc’) … The script executor internally wraps this object into a NativeJavaObject wrapper, and returns it to the variable "doc" above.” [0068] “The wrapped service creator 212 may … inject the wrapped services 210 into the script executor's 208 execution environment where the user can, for example, define and execute macros”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Herdeg with the object referencing as taught by Harm “for purposes of eliminating the risk of exposing internal services to end users” (Harm [0032])

With further regard to Claim 15, Herdeg in view of Harm and Neumann does not teach the following, however, Neumann teaches:
context dependent reference to the object, the context dependent reference dependent on a context of the electronic document application ([0058] “At block 320, the system retrieves the accessible role for the component identified with respect to the mouse/cursor position. The accessible role can be retrieved by, for instance, calling the method ‘getAccessibleRole( ),’ from within the accessible context for the identified component. In addition, the accessible context for a component can provide the name and/or description for that component, and those values may be returned by appropriate methods included in the accessible context for the component.”);
detecting, within the recorder application, the context dependent reference ([0059] “The record can be used to store information about the identified components, including information that can be used to replay events in order to test the components … The record can comprise information including (without limitation) the accessible context and/or identity of the component, the accessible role of the component, the properties of the component and/or methods associated with the component, and/or information about the recording of the event, including without limitation any circumstances (e.g., triggering events etc.) that caused the component to be identified, the date and/or time of the recording/identification, any pertinent system or program parameters, and the like.”); and
 the reference to the variable in the second line of code independent of the context of the electronic document application ([0068] “the properties of the returned object can be manually modified (block 365), e.g., by presenting a window to the user showing the properties that may be modified and/or by saving the returned object to a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Herdeg in view of Harm and Neumann with the context dependent reference as taught by Neumann in order “to test the software application and/or identified components under a great variety of operating circumstances” (Neumann [0059]).

Claim 17: (Currently Amended)
Herdeg in view of Harm and Neumann teaches the computer-readable storage medium of claim 15, and Herdeg further teaches the operations further comprising:
receive a second indication of a second operation from the electronic document application, the second indication of the second operation indicating the second operation was performed within the electronic document application and the second operation indicating the context dependent reference to the object within the electronic document application ([0046] “the framework 100 receives recorded steps or other macro information in recorded step tokens from applications such as word processor 115, spreadsheet 116, and photo editor 117 … the applications 115, 116, 117 pass the internally recorded actions as tokens to the framework 100 through the smart UI recording and playback module 110.” [0048] “the application converts the recorded user 

With further regard to Claim 17, Harm further teaches wherein the instructions further configure the one or more processors to:
generate within the recorder application a third line of code that references the object using the variable, wherein the third line of code is configured to, when played back by the recorder application, cause the second operation to be performed within the electronic document application ([0063] “when a user's JavaScript code executes: var doc=google.spreadsheets.create(‘my new doc’) … The script executor internally wraps this object into a NativeJavaObject wrapper, and returns it to the variable "doc" above.” [0068] “The wrapped service creator 212 may … inject the wrapped services 210 into the script executor's 208 execution environment where the user can, for example, define and execute macros,” wherein the “third line of code” is generated in a similar manner as the “second line of code” discussed above).

Claim 18: (Currently Amended)
Herdeg teaches a computer-implemented method comprising:
receiving, at a recorder application, an indication of an operation from an electronic document application, the indication of the operation indicating a context dependent reference to an object in the electronic document application and indicating by the electronic document application ([0044] “A UI Recording and Playback Framework (‘UI RPF’).” [0046] “the framework 100 receives recorded steps or other macro information in recorded step tokens from applications such as word processor 115, spreadsheet 116, and photo editor 117 … the applications 115, 116, 117 pass the internally recorded actions as tokens to the framework 100 through the smart UI recording and playback module 110.” [0048] “the application converts the recorded user activity events into tokens. The contents of these tokens are defined in Visual Basic for Applications (‘VBA’) or in some other language or object model used by the application,” wherein the “tokens” are the “indication of an operation”.); and
in response to the detecting, generating within the recorder application a first line of code, wherein the first line of code is configured to, when played back by the recorder application, cause a variable of the recorder application to be set to the context dependent reference of the object ([0050] “In addition to recording macro and UI data, the framework 100 may produce playback code that replicates the recorded activity and/or encapsulates data that allows other software to replicate the recorded activity.” [0057] “Recorded steps are only limited by the limitations of an application's native recording environment. For example, if an application permits a user to declare variables in a macro, those variables may be recorded and tokenized.” [0073] “The generated code may be edited… to change variables… and other programming instructions to the code.” [0092] “The tool optionally converts 340 the tokens it receives to code such as a script in which the tokens are embedded. For example, the tool uses a code generation mechanism as described above.”).

With further regard to Claim 18, Herdeg does not teach the following, however, Harm teaches:
generating within the recorder application a second line of code that references the object by referencing the variable ([0063] “when a user's JavaScript code executes: var doc=google.spreadsheets.create(‘my new doc’) … The script executor internally wraps this object into a NativeJavaObject wrapper, and returns it to the variable "doc" above.” [0068] “The wrapped service creator 212 may … inject the wrapped services 210 into the script executor's 208 execution environment where the user can, for example, define and execute macros”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Herdeg with the object referencing as taught by Harm “for purposes of eliminating the risk of exposing internal services to end users” (Harm [0032]).

With further regard to Claim 18, Herdeg in view of Harm and Neumann does not teach the following, however, Neumann teaches:
wherein the reference is a context dependent reference to the object, the context dependent reference dependent on a context of the electronic document application ([0058] “At block 320, the system retrieves the accessible role for the component identified with respect to the mouse/cursor position. The accessible role can be retrieved by, for instance, calling the method ‘getAccessibleRole( ),’ from within the accessible context for the identified component. In addition, the accessible context for a ;
detecting, within the recorder application, the context dependent reference ([0059] “The record can be used to store information about the identified components, including information that can be used to replay events in order to test the components … The record can comprise information including (without limitation) the accessible context and/or identity of the component, the accessible role of the component, the properties of the component and/or methods associated with the component, and/or information about the recording of the event, including without limitation any circumstances (e.g., triggering events etc.) that caused the component to be identified, the date and/or time of the recording/identification, any pertinent system or program parameters, and the like.”); and
 the reference to the variable in the second line of code independent of the context of the electronic document application ([0068] “the properties of the returned object can be manually modified (block 365), e.g., by presenting a window to the user showing the properties that may be modified and/or by saving the returned object to a file and/or database record” [0069] “At this point, one or more method(s) associated with the identified components (and, in particular, the objects with accessibility contexts matching those of the identified components) may be called by the test API (block 360) to replay an event associated with that component.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed 

Claim 19: (Currently Amended)
Herdeg in view of Harm and Neumann teaches the computer-implemented method of claim 18, and Herdeg further teaches further comprising:
receiving a second indication of a second operation from the electronic document application, the second indication of the second operation indicating the second operation was performed within the electronic document application ([0046] “the framework 100 receives recorded steps or other macro information in recorded step tokens from applications such as word processor 115, spreadsheet 116, and photo editor 117 … the applications 115, 116, 117 pass the internally recorded actions as tokens to the framework 100 through the smart UI recording and playback module 110.” [0048] “the application converts the recorded user activity events into tokens. The contents of these tokens are defined in Visual Basic for Applications (‘VBA’) or in some other language or object model used by the application,” wherein the ‘second indication of a second operation’ is received in the same manner as the ‘first indication of a first operation’.).

With further regard to Claim 19, Harm further teaches wherein
the second operation indicating generation of a second object within the electronic document application ([0004] “The interface may operate by generating an 
generating within the recorder application a third line of code, wherein the third line code is configured to, when played back by the recorder application, causes the second object to be generated within the electronic document application and a second variable to be set to a context dependent reference to of the second object within the recorder application ([0063] “when a user's JavaScript code executes: var doc=google.spreadsheets.create(‘my new doc’) … The script executor internally wraps this object into a NativeJavaObject wrapper, and returns it to the variable "doc" above.” [0068] “The wrapped service creator 212 may … inject the wrapped services 210 into the script executor's 208 execution environment where the user can, for example, define and execute macros,” wherein the “third line of code” is generated in a similar manner as the “second line of code” discussed above).

Claim 20: (Currently Amended)
Herdeg in view of Harm and Neumann teaches the computer-implemented method of claim 18, and Herdeg further teaches further comprising:
receiving a second indication of a second operation from the electronic document application, the second indication of the second operation indicating the second operation was performed within the electronic document application and the second operation indicating the context dependent reference to the object within the electronic document application ([0046] “the framework 100 receives recorded steps or other macro information in recorded step tokens from applications such as word processor 
where the variable is set to the context dependent reference to the object ([0050] “In addition to recording macro and UI data, the framework 100 may produce playback code that replicates the recorded activity and/or encapsulates data that allows other software to replicate the recorded activity.” [0057] “Recorded steps are only limited by the limitations of an application's native recording environment. For example, if an application permits a user to declare variables in a macro, those variables may be recorded and tokenized.” [0073] “The generated code may be edited… to change variables… and other programming instructions to the code.” [0092] “The tool optionally converts 340 the tokens it receives to code such as a script in which the tokens are embedded. For example, the tool uses a code generation mechanism as described above.”).

With further regard to Claim 20, Harm further teaches wherein the computer-implemented method further comprises:
generating within the recorder application a third line of code that references the object using the variable, wherein the third line of code is configured to, when played 

Claim 21: (New) 
Herdeg in view of Harm and Neumann teaches the computing device of claim 6, and Neumann further teaches the operations further comprising storing a mapping of an identifier used in the context dependent reference to the context dependent reference, where the reference to the placeholder includes the identifier ([0012] “One exemplary method comprises determining a cursor position, ascertaining an accessibility context associated with the cursor position, identifying a component by reference to the accessibility context, searching a component hierarchy for an object having an accessibility context matching the component's accessibility context.” [0033] “This accessible context can help identify the component, from a variety of perspectives, in the application. Merely by way of example, a component's accessible context can be used to identify a component by reference to a cursor position in the application. Alternatively, a component's accessible context can be used to identify that component by function, etc. As described in detail below, a component identified by reference to its .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Herdeg in view of Harm and Neumann as applied to Claim 1 above, and further in view of Leonard et al. (US Patent 7,814,328; hereinafter “Leonard”).
Claim 6: (Currently Amended)
Herdeg in view of Harm and Neumann teaches all the limitations of claim 1 as described above. Herdeg in view of Harm and Neumann does not teach the following, however, Leonard teaches the operations further comprising:
generating a node of a code tree for the operation, wherein the generating of the node comprises generating a code portion referencing a placeholder; and processing the code tree into the code (Col. 5 Ln. 44: “the code project 113 includes a code tree structure 301 that includes computer-executable components and modules, in one or more of many different forms, as well as meta data. The code tree structure 301 may include source code that defines the executable components in human-readable form, as well as object code that embodies the executable components in computer-executable form.” Col. 5 Ln. 56: “As shown, the code tree structure 301 is embodied, in this example, in a component object model that has a root 315 and several nodes under that root 315.”),
wherein the placeholder is replaced with a reference to a name of the variable (Col. 6 Ln. 41: “As the storage wrapper 311 responds to each such request, it first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Herdeg in view of Harm and Neumann with the code tree as taught by Leonard since “The tree structure 401 is very efficient for accessing, managing, and manipulating data by a file system or an application” (Leonard Col. 7 Ln. 36).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Herdeg in view of Harm, Neumann and Leonard as applied to Claim 6 above, and further in view of Menzies et al. (US PGPUB 2005/0027850; hereinafter “Menzies”).
Claim 7: (Currently Amended)
Herdeg in view of Harm, Neumann and Leonard teaches all the limitations of claim 6 as described above. Herdeg in view of Harm, Neumann and Leonard does not teach the following, however, Menzies teaches 
wherein the processing of the code tree is performed by traversing the code tree in order ([0066] “A MIB object type macro defines the structure of a given property and uses OIDs to define the namespace in the MIB tree structure wherein this information is stored.” [0079] “By way of example, a small tree of groups and subgroups is shown in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Herdeg in view of Harm, Neumann and Leonard with the in order traversal as taught by Menzies since “Traversing the tree in this manner solves the lexicographical complications” (Menzies [0087]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Herdeg in view of Harm, Neumann and Leonard as applied to Claim 10 above, and further in view of Garipov (US PGPUB 2017/0052766; hereinafter “Garipov”).
Claim 11: (Currently Amended)
Herdeg in view of Harm, Neumann and Leonard teaches all the limitations of claim 10 as described above. Herdeg in view of Harm, Neumann and Leonard does not teach the following, however, Garipov teaches the operations further comprising:
generating a name of the variable based on the names of the sheets, tables, and the selected sheet ([0027] “since each value object has a label object whose value can be construed to be the name of that value object, when the code uses a variable whose name points to values in the data, the ‘name’ of the variable can be a reference to any label of the value objects desired for the algorithm. When the programmer defines a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Herdeg in view of Harm, Neumann and Leonard with the in name generation as taught by Garipov since “even when the values used as names (metadata) for the value objects (data) are changed, the code will continue to execute on the same values. In this way, both the data structure and the software algorithms are fully normalized and integrated and up-to-date” (Garipov [0027]).

Response to Arguments
Applicant's arguments, see Pages 8-12 of the Remarks filed October 19, 2020, with respect to the rejections under 35 U.S.C. 103 of Claims 1-15 and 17-20 have been fully considered but are moot in view of new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194